DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is noted that All Non-Patent Literature (NPL) citations need at least a month and year of publication: MPEP 609.04(a): The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. NPL cited without at least the month and year of publication has been labeled with “no date available”.

Claim Objections
Claims 23, 33 and 38 objected to because of the following informalities:  “form internet pages” and “form a terminal” is claimed and has improper spelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao et al (US 20200065706).
Regarding claim 21, Kao discloses a non-transitory computer-accessible medium having stored thereon computer-executable instructions for generating a dual-class dataset, wherein, when a computing hardware arrangement executes the instructions, the computing arrangement is configured to perform procedures comprising (¶34-34): 
a. accessing a first dataset including data points belonging to a first category of data points (¶94 a first class data set (e.g., an image of a cat)), wherein each data point in the first dataset is labeled as a first class data point (¶96 may use a plurality of the pre-labelled data to train the AI machine and use the correspondingly generated AI model to assist the work of labelling the remaining raw data; ¶99 the first labelled results 820 may be the images labelled by the annotators as images of cats); 
b. accessing a second dataset including data points belonging to the first category of data points and a second category of data points (¶94 a second class data set (e.g., an image of a dog)), wherein each data point in the second dataset is labeled as a second class data point (¶96 may use a plurality of the pre-labelled data to train the AI machine and use the correspondingly generated AI model to assist the work of labelling the remaining raw data); 
c. training a classification model using the first dataset and the second dataset (¶96 may use a plurality of the pre-labelled data to train the AI machine and use the correspondingly generated AI model to assist the work of labelling the remaining raw data; ¶100-103 an AI machine may be trained with the first labelled results 820; the AI machine may be trained with the second labelled results 821); 
d. using the classification model, classifying each data point in the second dataset as belonging to one of the first category of data points or the second category of data points (¶101 the AI model may be used to label a second part of the raw data 810 as a plurality of second results 821, as shown in FIG. 10B); 
e. for each data point in the second dataset classified as belonging to the first category of data points, removing the data point from the second dataset, adding the data point to the first dataset and labelling the data point as the first class data point (¶101-108 identify the images of the class “C” ; results are identified by the artificial model to be categorized as the second class data set, i.e., the class “D” data;  the AI model to identify an unknown data as belonging to the first class data set (i.e., a class “C” data) or the second class data set (i.e., a class “D” data); it is interpreted that once categorized and labeled, the data is added to the first category (i.e. class “c”) and removed from the second category (i.e. class “d”));
f. repeating steps (c)-(e), until the classification model does not classify any data point in the second dataset classified as belonging to the first category of data points (¶103 the steps in the above can be repeatedly performed until all of the class “C” data in the raw data 810 have been completely labelled; ¶107 The steps in the above can be repeatedly performed until all of the class “D” data in the raw data 810 have been completely labelled)); and 
g. generating the dual-class dataset using the first dataset and the second dataset (¶108 after all of the raw data 810 have been labelled and used to train the AI machine, the AI model to identify an unknown data as belonging to the first class data set (i.e., a class “C” data) or the second class data set (i.e., a class “D” data)).

Regarding claim 23, Kao discloses the non-transitory computer-accessible medium of claim 21, further comprising generating the second dataset before step (b) by scarping data form Internet pages, Internet websites or databases (¶47 at least a specific part of the labelled results may be saved as a database for training the AI machine).

Regarding claim(s) 37 (drawn to a device):               
The rejection/proposed combination of Kao, explained in the rejection of computer readable medium claim(s) 21, anticipates/renders obvious the steps of the device of claim(s) 37 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 21 is/are equally applicable to claim(s) 37.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao as applied to claim 21 above, and further in view of Singh et al (US 20170177627).
Regarding claim 22, Kao discloses the non-transitory computer-accessible medium of claim 21, but fails to teach wherein in repeating steps (c)-(e), each time a different classifier is trained and used to classify each data point in the second dataset.
Singh teaches wherein in repeating steps (c)-(e), each time a different classifier is trained and used to classify each data point in the second dataset (¶128-129 all instances j have been read and processed. . Thus, the training dataset can be updated with clean documents extracted from the unclean dataset. The unclean dataset is left with lesser documents that are yet to be processed/cleansed in later stages of this process; using the updated training dataset, classification engine 324 builds a new multinomial classifier and adds it to the ensemble).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein in repeating steps (c)-(e), each time a different classifier is trained and used to classify each data point in the second dataset from Singh into the non-transitory computer-accessible medium as disclosed by Kao. The motivation for doing this is to improve systems and methods for multi-label content recategorization.

Claim(s) 24-26 & 31-32 & 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao as applied to claim 21 & 37 above, and further in view of Liu et al (US 20190164173).
Regarding claim 24, Kao discloses the non-transitory computer-accessible medium of claim 21, but fails to teach wherein the first dataset includes data points representing fraudulent transactions.
Liu teaches wherein the first dataset includes data points representing fraudulent transactions (¶38 the fraud detection server 118 can use data obtained from contributor computing systems 102 to facilitate the real-time provision of fraud-related information).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the first dataset includes data points representing fraudulent transactions from Liu into the non-transitory computer-accessible medium as disclosed by Kao. The motivation for doing this is to improve systems and methods for detecting synthetic identity fraud.

Regarding claim 25, Kao discloses the non-transitory computer-accessible medium of claim 21, but fails to teach wherein the first dataset includes data points representing phone numbers.
Liu teaches wherein the first dataset includes data points representing phone numbers (¶40 Examples of these query parameters include one or more of a target consumer's name, date of birth, social security number, address, phone number, etc.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the first dataset includes data points representing phone numbers from Liu into the non-transitory computer-accessible medium as disclosed by Kao. The motivation for doing this is to improve systems and methods for detecting synthetic identity fraud.

Regarding claim 26, Kao discloses the non-transitory computer-accessible medium of claim 21, but fails to teach wherein the first dataset includes data points representing Social Security Numbers.
Liu teaches wherein the first dataset includes data points representing Social Security Numbers (¶40 Examples of these query parameters include one or more of a target consumer's name, date of birth, social security number, address, phone number, etc.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the first dataset includes data points representing Social Security Numbers from Liu into the non-transitory computer-accessible medium as disclosed by Kao. The motivation for doing this is to improve systems and methods for detecting synthetic identity fraud.

Regarding claim 31, Kao discloses the non-transitory computer-accessible medium of claim 21, but fails to teach further comprising calculating a performance value for a training classifier trained using the dual-class dataset.
Liu teaches calculating a performance value for a training classifier trained using the dual-class dataset (¶85 The fraud detection server 118 can perform the training of the machine learning model based on the synthetic identity detection attributes 128 and the corresponding labels 510 indicating the likelihood of an identity being synthetic calculated; ¶86 Those logic rules that generate detection results with a precision rate higher than the precision threshold 512 and a recall rate higher than the recall threshold 514 can be selected as high-performance logic rules 518).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of calculating a performance value for a training classifier trained using the dual-class dataset from Liu into the non-transitory computer-accessible medium as disclosed by Kao. The motivation for doing this is to improve systems and methods for detecting synthetic identity fraud.

Regarding claim 32, the combination of Kao and Liu discloses the non-transitory computer-accessible medium of claim 31, wherein the performance value is an area under a curve, an accuracy rate, a precision rate or a recall rate (Liu ¶86 Those logic rules that generate detection results with a precision rate higher than the precision threshold 512 and a recall rate higher than the recall threshold 514 can be selected as high-performance logic rules 518).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the performance value is an area under a curve, an accuracy rate, a precision rate or a recall rate from Liu into the non-transitory computer-accessible medium as disclosed by Kao. The motivation for doing this is to improve systems and methods for detecting synthetic identity fraud.

Regarding claim 38, Kao discloses the computing device of claim 37, but fails to teach wherein the computing device is configured to: receive, form a terminal, data relating to a transaction; provide the data to a fraud detection model as an input; receiving an output from the fraud detection model, the output indicating whether the transaction is fraudulent; and transmitting the output to the terminal.
Liu teaches wherein the computing device is configured to: receive, form a terminal, data relating to a transaction (¶38 real-time detection can occur during an electronic transaction between the client computing system 104 and a consumer computing system 106); provide the data to a fraud detection model as an input (¶38 The fraud detection computing system 100 can communicate with the client computing systems 104 in a manner that is out of band with respect to the contributor computing systems 102, the consumer computing systems 106); receiving an output from the fraud detection model, the output indicating whether the transaction is fraudulent (¶38-40 If the applied detection rules 121 result in an output indicating that the target consumer is likely using a synthetic identity, such as an output value of “True,” the synthetic identity detection service 120 generates a fraud warning); and transmitting the output to the terminal (¶40 the synthetic identity detection service 120 generates a fraud warning; ¶97 A presentation device 712 can include any device or group of devices suitable for providing visual, auditory, or other suitable sensory output).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the computing device is configured to: receive, form a terminal, data relating to a transaction; provide the data to a fraud detection model as an input; receiving an output from the fraud detection model, the output indicating whether the transaction is fraudulent; and transmitting the output to the terminal from Liu into the device as disclosed by Kao. The motivation for doing this is to improve systems and methods for detecting synthetic identity fraud.

Regarding claim 39, Kao discloses the computing device of claim 37, but fails to teach wherein the first dataset includes data points representing fraudulent credit card transactions.
Liu teaches wherein the first dataset includes data points representing fraudulent credit card transactions (Liu ¶78 defaulting on a credit card; ¶83  the fraud detection server 118 can determine synthetic identity detection attributes 128 and the labels based on transactions data in the credit card category and utilize the detection rules 121 generated based on such attributes and labels to identify synthetic identities in credit card transactions.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the first dataset includes data points representing fraudulent credit card transactions from Liu into the device as disclosed by Kao. The motivation for doing this is to improve systems and methods for detecting synthetic identity fraud.

Regarding claim 40, Kao discloses the computing device of claim 37, but fails to teach wherein the second dataset includes data points representing credit card transactions.
Liu teaches wherein the second dataset includes data points representing credit card transactions (Liu ¶78 defaulting on a credit card; ¶83  the fraud detection server 118 can determine synthetic identity detection attributes 128 and the labels based on transactions data in the credit card category and utilize the detection rules 121 generated based on such attributes and labels to identify synthetic identities in credit card transactions.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the second dataset includes data points representing credit card transactions from Liu into the device as disclosed by Kao. The motivation for doing this is to improve systems and methods for detecting synthetic identity fraud.

Claim(s) 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao as applied to claim 21 above, and further in view of Doneva et al (US 20140009156 ).
Regarding claim 27, Kao discloses the non-transitory computer-accessible medium of claim 21, but fails to teach further comprising sampling the dual-class dataset according to a sampling technique.
Doneva teaches sampling the dual-class dataset according to a sampling technique (¶41 The first, second, and third signal data sets 21, 22, and 31 are acquired with random undersampling).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of sampling the dual-class dataset according to a sampling technique from Doneva into the non-transitory computer-accessible medium as disclosed by Kao. The motivation for doing this is to improve imaging techniques and imaging quality.

Regarding claim 28, the combination of Kao and Doneva discloses the non-transitory computer-accessible medium of claim 27, wherein the sampling technique is undersampling or oversampling the data points in the first dataset (Doneva ¶41 The first, second, and third signal data sets 21, 22, and 31 are acquired with random undersampling).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the sampling technique is undersampling or oversampling the data points in the first dataset from Doneva into the non-transitory computer-accessible medium as disclosed by Kao. The motivation for doing this is to improve imaging techniques and imaging quality.

Regarding claim 29, the combination of Kao Doneva Liu discloses the non-transitory computer-accessible medium of claim 27, wherein the sampling technique is undersampling or oversampling the data points in the second dataset (Doneva ¶41 The first, second, and third signal data sets 21, 22, and 31 are acquired with random undersampling).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the sampling technique is undersampling or oversampling the data points in the second dataset from Doneva into the non-transitory computer-accessible medium as disclosed by Kao. The motivation for doing this is to improve imaging techniques and imaging quality.

Regarding claim 30, the combination of Kao and Doneva discloses the non-transitory computer-accessible medium of claim 27, wherein the sampling technique is Synthetic Minority Oversampling Technique, Modified Synthetic Minority Oversampling Technique, Random Undersampling or Random Oversampling (Doneva ¶41 The first, second, and third signal data sets 21, 22, and 31 are acquired with random undersampling).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the sampling technique is Synthetic Minority Oversampling Technique, Modified Synthetic Minority Oversampling Technique, Random Undersampling or Random Oversampling from Doneva into the non-transitory computer-accessible medium as disclosed by Kao. The motivation for doing this is to improve imaging techniques and imaging quality.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al (US 20200065706) in view of Liu et al (US 20190164173).
Regarding claim 33, Kao discloses a non-transitory computer-accessible medium having stored thereon computer-executable instructions, wherein, when a computing hardware arrangement executes the instructions, the computing arrangement is configured to perform procedures comprising (¶34-34):  
a. accessing a first dataset including data points belonging to a first category of data points (¶94 a first class data set (e.g., an image of a cat)), wherein each data point in the first dataset is labeled as a first class data point (¶96 may use a plurality of the pre-labelled data to train the AI machine and use the correspondingly generated AI model to assist the work of labelling the remaining raw data; ¶99 the first labelled results 820 may be the images labelled by the annotators as images of cats); 
b. accessing a second dataset including data points belonging to the first category of data points and a second category of data points (¶94 a second class data set (e.g., an image of a dog)), wherein each data point in the second dataset is labeled as a second class data point (¶96 may use a plurality of the pre-labelled data to train the AI machine and use the correspondingly generated AI model to assist the work of labelling the remaining raw data); 
c. training a classification model using the first dataset and the second dataset (¶96 may use a plurality of the pre-labelled data to train the AI machine and use the correspondingly generated AI model to assist the work of labelling the remaining raw data; ¶100-103 an AI machine may be trained with the first labelled results 820; the AI machine may be trained with the second labelled results 821); 
d. using the classification model, classifying each data point in the second dataset as belonging to one of the first category of data points or the second category of data points (¶101 the AI model may be used to label a second part of the raw data 810 as a plurality of second results 821, as shown in FIG. 10B); 
e. for each data point in the second dataset classified as belonging to the first category of data points, removing the data point from the second dataset, adding the data point to the first dataset and labelling the data point as the first class data point (¶101-108 identify the images of the class “C” ; results are identified by the artificial model to be categorized as the second class data set, i.e., the class “D” data;  the AI model to identify an unknown data as belonging to the first class data set (i.e., a class “C” data) or the second class data set (i.e., a class “D” data); it is interpreted that once categorized and labeled, the data is added to the first category (i.e. class “c”) and removed from the second category (i.e. class “d”)); 
f. repeating steps (c)-(e), until the classification model does not classify any data point in the second dataset classified as belonging to the first category of data points (¶103 the steps in the above can be repeatedly performed until all of the class “C” data in the raw data 810 have been completely labelled; ¶107 The steps in the above can be repeatedly performed until all of the class “D” data in the raw data 810 have been completely labelled)); and 
g. generating the dual-class dataset using the first dataset and the second dataset (¶108 after all of the raw data 810 have been labelled and used to train the AI machine, the AI model to identify an unknown data as belonging to the first class data set (i.e., a class “C” data) or the second class data set (i.e., a class “D” data)).
Kao fails to specifically teach a non-transitory computer-accessible medium having stored thereon computer-executable instructions for detecting a fraudulent transaction, wherein, when a computing hardware arrangement executes the instructions, the computing arrangement is configured to perform procedures comprising: receiving, form a terminal, data relating to a transaction; provide the data to a fraud detection model as an input; receiving an output from the fraud detection model, the output indicating whether the transaction is fraudulent; transmitting the output to the terminal; wherein the fraud detection model is trained using a dual-class dataset generated using the following steps.
Liu teaches a non-transitory computer-accessible medium having stored thereon computer-executable instructions for detecting a fraudulent transaction, wherein, when a computing hardware arrangement executes the instructions, the computing arrangement is configured to perform procedures comprising (abstract & ¶30): receiving, form a terminal, data relating to a transaction (¶38 real-time detection can occur during an electronic transaction between the client computing system 104 and a consumer computing system 106); provide the data to a fraud detection model as an input (¶38 The fraud detection computing system 100 can communicate with the client computing systems 104 in a manner that is out of band with respect to the contributor computing systems 102, the consumer computing systems 106); receiving an output from the fraud detection model, the output indicating whether the transaction is fraudulent (¶38-40 If the applied detection rules 121 result in an output indicating that the target consumer is likely using a synthetic identity, such as an output value of “True,” the synthetic identity detection service 120 generates a fraud warning); transmitting the output to the terminal (¶40 the synthetic identity detection service 120 generates a fraud warning; ¶97 A presentation device 712 can include any device or group of devices suitable for providing visual, auditory, or other suitable sensory output); wherein the fraud detection model is trained using a dual-class dataset generated using the following steps (¶73-75 For example, a machine learning model can be established and trained to capture the relationship between various attributes of consumers and the likelihood of a respective consumer to be a synthetic identity. FIG. 4 shows a flow chart depicting an example of a process 400 for generating detection rules 121 using a machine learning model and using the detection rules 121 to detect synthetic identities).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of a non-transitory computer-accessible medium having stored thereon computer-executable instructions for detecting a fraudulent transaction, wherein, when a computing hardware arrangement executes the instructions, the computing arrangement is configured to perform procedures comprising: receiving, form a terminal, data relating to a transaction; provide the data to a fraud detection model as an input; receiving an output from the fraud detection model, the output indicating whether the transaction is fraudulent; transmitting the output to the terminal; wherein the fraud detection model is trained using a dual-class dataset generated using the following steps from Liu into the non-transitory computer-accessible medium as disclosed by Kao. The motivation for doing this is to improve systems and methods for detecting synthetic identity fraud.

Regarding claim 34, the combination of Kao and Liu discloses the non-transitory computer-accessible medium of claim 33, wherein the first dataset includes data points representing fraudulent credit card transactions (Liu ¶78 defaulting on a credit card; ¶83  the fraud detection server 118 can determine synthetic identity detection attributes 128 and the labels based on transactions data in the credit card category and utilize the detection rules 121 generated based on such attributes and labels to identify synthetic identities in credit card transactions.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the first dataset includes data points representing fraudulent credit card transactions from Liu into the non-transitory computer-accessible medium as disclosed by Kao. The motivation for doing this is to improve systems and methods for detecting synthetic identity fraud.

Regarding claim 35, the combination of Kao and Liu discloses the non-transitory computer-accessible medium of claim 34, wherein the second dataset includes data points representing credit card transactions (Liu ¶78 defaulting on a credit card; ¶83  the fraud detection server 118 can determine synthetic identity detection attributes 128 and the labels based on transactions data in the credit card category and utilize the detection rules 121 generated based on such attributes and labels to identify synthetic identities in credit card transactions.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the second dataset includes data points representing credit card transactions from Liu into the non-transitory computer-accessible medium as disclosed by Kao. The motivation for doing this is to improve systems and methods for detecting synthetic identity fraud.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kao and Liu as applied to claim 33 above, and further in view of Doneva et al (US 20140009156 ).
Regarding claim 36, the combination of Kao and Liu discloses the non-transitory computer-accessible medium of claim 33, but fails to teach further comprising sampling the dual-class dataset according to a sampling technique.
Doneva teaches sampling the dual-class dataset according to a sampling technique (¶41 The first, second, and third signal data sets 21, 22, and 31 are acquired with random undersampling).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of sampling the dual-class dataset according to a sampling technique from Doneva into the non-transitory computer-accessible medium as disclosed by Kao. The motivation for doing this is to improve imaging techniques and imaging quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669